                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     ADRIAN ADAMS,                                       Case No. 20-CV-08557-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER DISMISSING FIRST
                                                                                             AMENDED COMPLAINT WITHOUT
                                  14             v.                                          PREJUDICE
                                  15     DAREN KERR, et al.,
                                  16                    Defendants.

                                  17
                                              On December 3, 2020, Plaintiff filed a pro se civil rights action under 42 U.S.C. § 1983
                                  18
                                       against Santa Cruz sheriffs, district attorneys, and public defenders. ECF No. 1. Plaintiff’s First
                                  19
                                       Amended Complaint (“FAC”) is difficult to understand, but Plaintiff’s FAC appears to bring
                                  20
                                       claims that his rights were violated during several state criminal prosecutions. ECF No. 9
                                  21
                                       (“FAC”). For the reasons stated below, the Court DISMISSES the FAC without prejudice.
                                  22
                                       I. BACKGROUND
                                  23
                                              On December 3, 2020, Plaintiff filed a pro se civil rights action under 42 U.S.C. § 1983
                                  24
                                       against Defendants Santa Cruz Sheriff Jim Hart; Santa Cruz Deputy Sheriffs Daren Kerr, Peter
                                  25
                                       Hansen, and Yanez; Santa Cruz District Attorney Jeff Rosell; Santa Cruz Assistant District
                                  26
                                       Attorney Abel C.K. Hung; Mark Benjamin Briscoe, Heather Ruth Rogers, Zachariah
                                  27

                                  28                                                     1
                                       Case No. 20-CV-08557-LHK
                                       ORDER DISMISSING FIRST AMENDED COMPLAINT WITHOUT PREJUDICE
                                   1   Schwarzbach, John Minsloff, and Biggam Christensen & Minsloff, “Public Pretenders Office”;

                                   2   and Charles Luke Stevens, “Court appointed Pretender.” ECF No. 1. Plaintiff’s initial complaint is

                                   3   difficult to understand, but Plaintiff’s initial complaint appears to be seeking monetary damages

                                   4   for alleged violations of his rights during his criminal prosecutions. See ECF No. 1 at 6 (alleging

                                   5   that, in over 9 years of criminal cases, Plaintiff was denied his “Due Process Rights, Constitutional

                                   6   Rights, Bradys Rights, Marsden Rights, Victims Rights, Rights to legal readdress”); id. at 7

                                   7   (seeking monetary damages against the “Police, Prosecutor, Public Pretenders, Judges, and

                                   8   courtroom personnel”). In addition, Plaintiff filed a motion for leave to proceed in forma pauperis

                                   9   (“IFP”). ECF No. 2.

                                  10          On December 7, 2020, United States Magistrate Judge Virginia K. DeMarchi screened

                                  11   Plaintiff’s initial complaint pursuant to 28 U.S.C. § 1915(e). ECF No. 4. Judge DeMarchi granted

                                  12   Plaintiff’s IFP application. Id. at 1. However, Judge DeMarchi concluded that Plaintiff’s initial
Northern District of California
 United States District Court




                                  13   complaint did not state a claim upon which relief could be granted because Plaintiff’s initial

                                  14   complaint “does not include any factual allegations regarding the specific acts or omissions of any

                                  15   specifically identified individuals.” Id. at 4. Judge DeMarchi permitted Plaintiff to file an amended

                                  16   complaint by January 6, 2021. Id. at 5. Judge DeMarchi also requested that Plaintiff file a consent

                                  17   or declination to magistrate judge jurisdiction by January 6, 2021. Id. at 4.

                                  18          On December 22, 2020, Plaintiff declined magistrate judge jurisdiction. ECF No. 5. On

                                  19   December 23, 2020, the instant case was reassigned to the undersigned judge. ECF No. 7.

                                  20          On January 4, 2021, Plaintiff filed the FAC. FAC. The FAC names as Defendants Santa

                                  21   Cruz Sheriff Jim Hart; Santa Cruz Deputy Sheriffs Daren Kerr, Peter Hansen, and Mark Yanez,

                                  22   but does not list the other defendants. FAC. However, the FAC includes the other defendants in

                                  23   the case caption. FAC. The FAC is difficult to understand, but the FAC appears to bring claims

                                  24   that his rights were denied in several state criminal prosecutions. The FAC alleges that, in 9 years

                                  25   of state criminal prosecutions, Plaintiff was denied “Due Process Rights, Constitutional Rights,

                                  26   Bradys Rights, Marsden Rights, Victims Rights, Rights to legal readdress.” FAC at 4. For

                                  27   example, the FAC alleges that Deputy Sheriff Kerr planted drugs on Plaintiff. Id. Additionally, the

                                  28                                                     2
                                       Case No. 20-CV-08557-LHK
                                       ORDER DISMISSING FIRST AMENDED COMPLAINT WITHOUT PREJUDICE
                                   1   FAC alleges that Deputy Sheriff Kerr was able to attend and record a hearing on Plaintiff’s

                                   2   Marsden motion. Id. at 3. The FAC also alleges that the state court judge denied Plaintiff his right

                                   3   to introduce evidence in support of his Marsden motion. Id. at 5. In addition, the FAC alleges that

                                   4   sheriff’s deputies lied in the hearing on Plaintiff’s Marsden motion. Id. at 5–6.

                                   5          On March 18, 2021, the Court issued an Order to Show Cause in the instant case because

                                   6   the Court was “concerned that abstention may be necessary in this action.” ECF No. 12; see Heck

                                   7   v. Humphrey, 512 U.S. 477, 487 n.8 (1994) (“[I]f a state criminal defendant brings a federal civil

                                   8   rights lawsuit during the pendency of his criminal trial . . . abstention may be an appropriate

                                   9   response to the parallel state-court proceedings.”). The Court noted that the online docket of the

                                  10   Superior Court of California for the County of Santa Cruz stated on March 18, 2021 that one of

                                  11   the criminal prosecutions that Plaintiff was challenging, Case No. 5803448836, was listed as

                                  12   active. See ECF No. 12. The Court thus directed Plaintiff to file a response of no more than three
Northern District of California
 United States District Court




                                  13   pages that addressed whether the Court should stay the instant action until the criminal

                                  14   proceedings were completed. Id.

                                  15          On March 29, 2021, Plaintiff filed a response to the Order to Show Cause. ECF No. 13.

                                  16   Plaintiff stated: “Case 5803448836 is more Proof of Federal Violations. The fact that it looks like

                                  17   an active case makes it Federally Illegal . . .” Id. at 2. Plaintiff’s response attached an email from

                                  18   “criminal.information@santacruz.org” which stated the following: “For case 5803448836 is a

                                  19   bond that you were scheduled to come in to determine if the District Attorney would file or not.

                                  20   The District Attorney declined to file. Therefore it was dismissed on 7/16/18.” Id. at 4. The Court

                                  21   notes that, as of June 17, 2021, a review of the online docket of the Superior Court of California

                                  22   for the County of Santa Cruz still states that Case No. 5803448836 is active. See People v. Adrian

                                  23   Omeka Adams, Case No. 5803448836 (Superior Court of California for the County of Santa Cruz,

                                  24   filed July 3, 2018). However, even assuming that the online docket of the Superior Court of

                                  25   California for the County of Santa Cruz is incorrect as to the status of Case No. 5803448836, the

                                  26   Court nevertheless concludes that the FAC is subject to dismissal for the reasons stated below.

                                  27   II. DISCUSSION
                                  28                                                      3
                                       Case No. 20-CV-08557-LHK
                                       ORDER DISMISSING FIRST AMENDED COMPLAINT WITHOUT PREJUDICE
                                   1          For the reasons stated below, the Court is concerned that Plaintiff’s claims may be barred

                                   2   by Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the U.S. Supreme Court considered the

                                   3   question of “whether a state prisoner may challenge the constitutionality of his conviction in a suit

                                   4   for damages under 42 U.S.C. § 1983.” 512 U.S. at 478. Petitioner Roy Heck had been convicted of

                                   5   voluntary manslaughter and was serving a 15-year sentence when he filed a Section 1983 action in

                                   6   federal court seeking monetary damages for constitutional violations in his arrest and prosecution.

                                   7   Id. at 478-79. In a previous decision, the U.S. Supreme Court had held that a habeas corpus

                                   8   proceeding is the exclusive remedy for a state prisoner who seeks to challenge the fact or duration

                                   9   of his confinement and seeks immediate or speedier release. See Preiser v. Rodriguez, 411 U.S.

                                  10   475, 500 (1973). Although the constitutional violations alleged by Mr. Heck directly implicated

                                  11   the legality of his confinement, he sought only monetary damages and did not ask for release or a

                                  12   reduced sentence. Heck, 512 U.S. at 479, 481.
Northern District of California
 United States District Court




                                  13          Thus, the U.S. Supreme Court was faced with the question of whether a state prisoner’s

                                  14   claim for damages is cognizable under Section 1983 when the prisoner does not seek release, but

                                  15   “establishing the basis for the damages claim necessarily demonstrates the invalidity of the

                                  16   conviction.” Id. at 481–82. The U.S. Supreme Court concluded that such claims are not cognizable

                                  17   under Section 1983 and held that a state prisoner may not recover damages for constitutional

                                  18   violations that would render his conviction unlawful unless and until he demonstrated that his

                                  19   conviction had been reversed, invalidated, or called into question by the issuance of a writ of

                                  20   habeas corpus. Id. at 486–87; see Wilkinson v. Dotson, 544 U.S. 74, 81 (2005) (“Heck specifies

                                  21   that a prisoner cannot use § 1983 to obtain damages where success would necessarily imply the

                                  22   unlawfulness of a (not previously invalidated) conviction or sentence.”).

                                  23          In the instant case, the FAC is difficult to understand, but the FAC appears to bring claims

                                  24   that Plaintiff’s rights were violated during several state criminal prosecutions. The FAC alleges

                                  25   that, in 9 years of state criminal prosecutions, Plaintiff was denied “Due Process Rights,

                                  26   Constitutional Rights, Bradys Rights, Marsden Rights, Victims Rights, Rights to legal readdress.”

                                  27   FAC at 4. For example, the FAC alleges that Deputy Sheriff Kerr planted drugs on Plaintiff. Id.

                                  28                                                     4
                                       Case No. 20-CV-08557-LHK
                                       ORDER DISMISSING FIRST AMENDED COMPLAINT WITHOUT PREJUDICE
                                   1   Additionally, the FAC alleges that Deputy Sheriff Kerr was able to attend and record a hearing on

                                   2   Plaintiff’s Marsden motion. Id. at 3. The FAC also alleges that the state court judge denied

                                   3   Plaintiff his right to introduce evidence in support of his Marsden motion. Id. at 5. In addition, the

                                   4   FAC alleges that sheriff’s deputies lied in the hearing on Plaintiff’s Marsden motion. Id. at 5–6.

                                   5           Accordingly, Plaintiff appears to be asking the Court to conclude that his rights were

                                   6   violated during his state criminal prosecutions. Because a finding that Plaintiff’s rights were

                                   7   violated during his state criminal prosecutions would necessarily undermine the validity of

                                   8   Plaintiff’s criminal convictions, the Court is concerned that Plaintiff’s claims may be barred under

                                   9   Heck.

                                  10           Importantly, Plaintiff does not identify in which criminal cases each alleged violation of

                                  11   his rights occurred. Thus, the Court cannot determine: (1) whether the criminal prosecutions at

                                  12   issue resulted in criminal convictions; and (2) whether the criminal convictions at issue have been
Northern District of California
 United States District Court




                                  13   reversed, invalidated, or called into question by the issuance of a writ of habeas corpus. Heck, 512

                                  14   U.S. at 486–87. For example, Plaintiff does not identify which, if any, of the alleged violations of

                                  15   his rights took place in dismissed Case No. 5803448836 discussed above.

                                  16           Therefore, the Court concludes that Plaintiff’s claims are barred as currently pled. Thus,

                                  17   the Court DISMISSES Plaintiff’s complaint. See Washington v. Los Angeles Cty. Sheriff’s Dep’t,

                                  18   833 F.3d 1048, 1056 (9th Cir. 2016) (“[A] court may properly dismiss a Heck-barred claim under

                                  19   Rule 12(b)(6) if there exists an ‘obvious bar to securing relief on the face of the complaint’”).

                                  20           However, the Court grants Plaintiff leave to amend. The Court does so because amendment

                                  21   would not be futile, unduly prejudice the opposing parties, or cause undue delay, and Plaintiff has

                                  22   not acted in bad faith. See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir.

                                  23   2008). In an amended complaint, Plaintiff shall cure the deficiencies identified herein by: (1)

                                  24   identifying in which criminal cases each alleged violation of his rights occurred; (2) stating

                                  25   whether those criminal cases resulted in criminal convictions; and (3) stating whether the criminal

                                  26   convictions have been reversed, invalidated, or called into question by the issuance of a writ of

                                  27   habeas corpus.

                                  28                                                     5
                                       Case No. 20-CV-08557-LHK
                                       ORDER DISMISSING FIRST AMENDED COMPLAINT WITHOUT PREJUDICE
                                       III. CONCLUSION
                                   1
                                              For the foregoing reasons, the Court DISMISSES Plaintiff’s complaint without prejudice.
                                   2
                                       Plaintiff shall file any amended complaint within 30 days of this Order. Failure to do so, or failure
                                   3
                                       to cure deficiencies identified herein or identified in the instant motion to dismiss, will result in
                                   4
                                       dismissal of the deficient claims with prejudice. Furthermore, the Court continues the June 23,
                                   5
                                       2021 Case Management Conference to September 22, 2021 at 2:00 p.m. The parties shall file a
                                   6
                                       case management statement by September 15, 2021.
                                   7
                                       IT IS SO ORDERED
                                   8

                                   9
                                       Dated: June 17, 2021
                                  10
                                                                                         ______________________________________
                                  11
                                                                                         LUCY H. KOH
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      6
                                       Case No. 20-CV-08557-LHK
                                       ORDER DISMISSING FIRST AMENDED COMPLAINT WITHOUT PREJUDICE
